Rothrock, C. J.
*220' fieidOTo3,11 er • right of pas-" *219— I. The parties differ as to the terms of the contract upon which the land was farmed. *220The defendant claims that he had the right Pas^ure the land after the removal of the crops, and the plaintiff claims there was no snch right. It appears to us that it is fully-established by the evidence that the defendant occupied the part of the farm which he cultivated as a field-tenant or cropper, and that, under section 2015 of the Code, he had no right to use the land as a pasture after the crop was removed, nor in any event after December 1. See Kyte v. Keller, 76 Iowa, 34. And there was no right of pasturage before the crop was harvested.
2. injunction : multiplicity of suits. II. This is about all that is necessary to be determined in the case. It is true the defendant makes the question that the plaintiff was not entitled to an injunction, because it is claimed that it is not shown that the threatened damage would be irreparable, nor that the defendant was insolvent. This was not necessary. The plaintiff was not required to bring an action .at law every time his gates were opened or his fences torn down, and cattle turned into his fields. He had the right to an injunction to prevent a multiplicity of suits. Ladd v. Osborne, 79 Iowa, 93.
s appeal- ' ordeiyofasos: argument. III. Appellant filed a motion to strike the argument of appellee in reply. It will be overruled. This Is an-equity cause, and it was the right of plaintiff to open and close the argument. It is true the appellant’s argument was the first argument filed. There might be ground for the motion if the appellant for good reason filed the first argument. This, defendants, being appellants, in equity cases are sometimes compelled, to do, to the end that a submission may be had. But it does not appear that such was the case in this instance. The decree of the district court will be Affirmed.